
	
		II
		111th CONGRESS
		2d Session
		S. 3098
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2010
			Mr. Merkley (for
			 himself, Mr. Levin,
			 Mr. Kaufman, Mr. Brown of Ohio, and Mrs. Shaheen) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit proprietary trading and certain relationships
		  with hedge funds and private equity funds, to address conflicts of interest
		  with respect to certain securitizations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Our Recovery Through Oversight
			 of Proprietary Trading Act of 2010 or the
			 PROP Trading
			 Act.
		2.Prohibitions on
			 proprietary trading and certain relationships with hedge funds and private
			 equity funds; conflicts of interestThe Bank Holding Company Act of 1956 (12
			 U.S.C. 1841 et seq.) is amended by inserting after section 5 the
			 following:
			
				6.Prohibitions on
				proprietary trading and certain relationships with hedge funds and private
				equity funds
					(a)In
				general
						(1)ProhibitionUnless
				otherwise provided in this section, a banking entity shall not—
							(A)engage in
				proprietary trading; or
							(B)take or retain
				any equity, partnership, or other ownership interest in or sponsor a hedge fund
				or a private equity fund.
							(2)Specified
				nonbank financial companiesAny specified nonbank financial
				company that engages in proprietary trading or takes or retains any equity,
				partnership, or other ownership interest in or sponsors a hedge fund or a
				private equity fund shall be subject to additional capital requirements for and
				additional quantitative limits on such proprietary trading and taking or
				retaining any equity, partnership, or other ownership interest in or
				sponsorship of a hedge fund or a private equity fund.
						(b)RegulationsNot
				later than 180 days after the date of enactment of this section, the Board and
				the Federal Deposit Insurance Corporation shall, in consultation with the
				Securities and Exchange Commission and the Commodity Futures Trading
				Commission, jointly adopt rules to effectuate the provisions of this section.
				Such rules shall give full effect to the prudential intent of the Congress
				regarding this section.
					(c)Effective
				date
						(1)In
				generalThe provisions of this section shall take effect 18
				months after the date of adoption of final rules under subsection (b), but not
				later than 24 months after the date of enactment of the
				PROP Trading Act.
						(2)Transition
				periodThe Board and the Federal Deposit Insurance Corporation
				shall provide a grace period, not to exceed 24 months after the date of
				enactment of the PROP Trading
				Act, during which subsection (a) shall not apply to banking
				entities and specified nonbank financial companies, so that such entities and
				companies may come into compliance with this section.
						(d)Excluded
				activities
						(1)In
				generalSubject to the limitations of paragraph (2), in
				promulgating rules pursuant to subsection (b), the Board and the Federal
				Deposit Insurance Corporation may exclude from the restrictions of subsection
				(a) any transaction, class of transactions, or activity (in this section
				referred to as excluded activities), including but not limited
				to—
							(A)the purchase or
				sale of obligations of the United States or any agency thereof, obligations,
				participations, or other instruments of, or, issued by the Government National
				Mortgage Association, the Federal National Mortgage Association, and the
				Federal Home Loan Mortgage Corporation, and obligations of any State or, of any
				political subdivision thereof;
							(B)underwriting and
				market-making to serve clients, customers, or counterparties;
							(C)risk-mitigating
				hedging activities;
							(D)investment in one
				or more small business investment companies or investments designed primarily
				to promote the public welfare, as provided in paragraph (11) of section 5136 of
				the Revised Statutes of the United States (12 U.S.C. 24); and
							(E)proprietary
				trading conducted by a person pursuant to paragraph (9) or (13) of section
				4(c), provided that the trading occurs solely outside of the United States and
				that the person is not directly or indirectly controlled or beneficially owned
				by a United States person.
							(2)Limitation on
				excluded activitiesNo transaction, class of transactions, or
				activity may be deemed an excluded activity under paragraph (1) if it—
							(A)would result in a
				material conflict of interest between the banking entity or the nonbank
				financial company and its clients, customers, or counterparties;
							(B)would result,
				directly or indirectly, in exposure to high risk assets or high risk trading
				strategies, as such terms are defined jointly by rule by the Board and the
				Federal Deposit Insurance Corporation;
							(C)would pose a
				threat to the safety and soundness of such banking entity or the nonbank
				financial company; or
							(D)would pose a
				threat to the financial stability of the United States.
							(e)Limitations on
				relationships with hedge funds and private equity funds
						(1)In
				generalNo banking entity that serves, directly or indirectly, as
				the investment manager or investment adviser to a hedge fund or private equity
				fund may enter into a covered transaction, as defined in section 23A of the
				Federal Reserve Act (12 U.S.C. 371c) with, or provide custody, securities
				lending, or other prime brokerage services to, such person.
						(2)Treatment as
				member bankA banking entity that serves, directly or indirectly,
				as the investment manager or investment adviser to a hedge fund or private
				equity fund shall be subject to section 23B of the Federal Reserve Act (12
				U.S.C. 371c–1), as if such person were a member bank and such hedge fund or
				private equity fund were an affiliate thereof.
						(f)Limitation on
				contrary authorityNo activity that is authorized for a banking
				entity or a specified nonbank financial company under any other provision of
				law may be engaged in, directly or indirectly, by a banking entity or a
				specified financial company under such authority or under any other provision
				of law, if such activity is prohibited or restricted under this section.
					(g)Rule of
				constructionNothing in this section may be construed to limit
				the inherent authority of any other Federal agency under otherwise applicable
				provisions of law.
					(h)Definitions
						(1)Proprietary
				trading
							(A)In
				generalAs used in this section, the term proprietary
				trading means engaging as a principal in any transaction to purchase or
				sell, or which would put capital at risk as a principal in or related to any
				stock, bond, option, contract of sale of a commodity for future delivery, swap,
				security-based swap, or any other security or financial instrument which the
				Board and the Federal Deposit Insurance Corporation shall jointly, by rule,
				determine.
							(B)ConsiderationThe
				Board and the Federal Deposit Insurance Corporation shall, prior to the
				adoption of rules pursuant to this subsection, consider, in consultation with
				the Securities and Exchange Commission and the Commodity Futures Trading
				Commission—
								(i)the length of
				time that the relevant asset or combination of assets is held;
								(ii)the size and
				direction of the inventory of the relevant asset, relative to the size and
				direction of client demand in the relevant asset;
								(iii)whether the
				asset is for investment or trading purposes;
								(iv)any leverage
				applied to or embedded in an asset;
								(v)the maximum loss
				exposure of an asset;
								(vi)the total
				holdings of assets for market-making purposes;
								(vii)the total
				holdings of over-the-counter derivatives;
								(viii)the total
				leverage of the institution; and
								(ix)any other
				factors that the Board and the Federal Deposit Insurance Corporation may
				determine appropriate.
								(2)Banking
				entityThe term banking entity means any insured
				depository institution (as defined in section 3 of the Federal Deposit
				Insurance Act (12 U.S.C. 1813)), person that controls an insured depository
				institution, bank holding company, institution that is treated as a bank
				holding company for purposes of any other provision of law, and any affiliate
				or subsidiary of any such entity.
						(3)Specified
				nonbank financial companyThe term specified nonbank
				financial company means any U.S. nonbank financial company or foreign
				nonbank financial company subject to prudential supervision by the
				Board.
						(4)Investment
				company related termsThe terms hedge fund and
				private equity fund mean a company or other entity that is exempt
				from registration as an investment company pursuant to section 3(c)(1) or
				3(c)(7) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(1) or
				80a–3(c)(7)), or such similar funds as determined appropriate by the
				Board.
						(5)SponsoringThe
				term sponsoring a fund means—
							(A)serving as a
				general partner, managing member, or trustee of a fund;
							(B)in any manner
				selecting or controlling (or having employees, officers, or directors, or
				agents who constitute) a majority of the directors, trustees, or management of
				a fund; or
							(C)sharing with a
				fund, for corporate, marketing, promotional, or other purposes, the same name
				or a variation of the same
				name.
							.
		3.Conflicts of
			 interest in securitizationThe
			 Securities Act of 1933 (15 U.S.C. 77a et seq.) is amended by inserting after
			 section 27A the following:
			
				27B.Conflicts of
				interest relating to certain securitizations
					(a)In
				generalAn underwriter, placement agent, initial purchaser, or
				sponsor of an asset-backed security, shall not, during such period as the
				asset-backed security is outstanding and held by investors that are
				unaffiliated with such underwriter, placement agent, initial purchaser, or
				sponsor, engage in any transaction that would—
						(1)give rise to any
				material conflict of interest with respect to any investor in a transaction
				arising out of such activity; or
						(2)undermine the
				value, risk, or performance of the asset-backed security.
						(b)Commission
				rulesNot later than 180 days after the date of enactment of this
				section, the Commission shall, by rule, impose restrictions on the timing and
				extent of proprietary trading by an underwriter, placement agent, initial
				purchaser, or sponsor and any affiliates or subsidiaries of such entity in any
				securities, security-based swaps, or similar financial instruments that are
				derived from, or related to, an asset-backed security for which the entity, its
				affiliate, or its subsidiary acts as underwriter, placement agent, initial
				purchaser, or
				sponsor.
					.
		
